OPINION — AG — UNDER THE AUTHORITY OF 74 O.S. 1971 954 [74-954], DEPARTMENTS AND AGENCIES OF THE STATE OF OKLAHOMA ARE NOT PROHIBITED FROM SEEKING INFORMATION FROM EMPLOYEES AND PROSPECTIVE EMPLOYEES REGARDING RACE, NATIONAL ORIGIN AND SEX PROVIDED INFORMATION IS KEPT FOR PURPOSE OF COMPLYING WITH REGULATIONS OF THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.  BASED ON THE RESPONSE OF YOUR FIRST QUESTION, YOUR SECOND QUESTION NEED ONLY BE ANSWERED ONLY TO THE EXTENT THAT IT IS PERMISSIBLE TO INQUIRE ABOUT RELEVANT BACKGROUND INFORMATION NECESSARY TO COMPLY WITH42 U.S.C.A. 2001(E)-8(C) CITE: 74 O.S. 1971 818 [74-818] (NATHAN J. GIGGER)